Citation Nr: 1139127	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO. 07-39 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include depression.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1952 to July 1954 with subsequent reserve duty in the Army National Guard.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in San Juan, Puerto Rico. The Board remanded the matter for additional development in December 2008 and September 2009.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO. VA will notify the Veteran if further action is required.


REMAND

As noted above, this claim has been remanded on two occasions for additional development.  The 2008 remand ordered a VA examination to address unanswered questions regarding the origins of the Veteran's psychiatric disorder, among other things.  Following review of a second VA examination ordered in the 2009 remand, the Board reluctantly concludes that an additional examination is required to properly address the question of entitlement to service connection for a psychiatric disorder.

Lay evidence has becoming increasingly important in claims for service connection, and the Court of Appeals for Veterans Claims (Court) has found that a Veteran is competent to describe his own symptoms and has emphasized the requirement that lay statements be considered and addressed. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007). In the above referenced VA examinations, neither examiner elicited statements from the Veteran which describe how he believes his current psychiatric problem is related to service, or asked about the contentions he made to a private doctor in .June 2007, in which he claimed he experienced fever and delirium, and head trauma in service after which he developed nightmares.  Neither examination addresses statements made by the Veteran to other examiners over the years, which reflect that he was injured in a prison riot (as a corrections officer) in 1968.  

The Board is left without comprehensive information about what has happened to this Veteran which leads him to conclude that his psychiatric disorder is related to service, and there is no discussion by any VA examiner about whether the Veteran's symptoms have been continuous since service and how such a claim is viewed from a medical expert's point of view.  The examinations afforded the Veteran in February 2009 and July 2010 include very little of the Veteran's psychiatric history. They do not explain or discuss the Veteran's contentions or any lay evidence. They also fail to discuss a May 1952 preinduction physical which notes that the Veteran failed "mental tests." The Veteran should be afforded a new VA examination. See Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

At a February 2009 VA examination, the Veteran reported receiving treatment at the San Juan VA Medical Center (VAMC). It appears that the only San Juan VAMC records in the claims file are related to various VA examinations. Current and complete records should be obtained. 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010). Expedited handling is requested.)

1. Obtain the Veteran's current and complete treatment records from the San Juan VAMC. Evidence of attempts to obtain these records should be associated with the claims file. Do not associate duplicate records with the claims file.

2. Schedule the Veteran for a new VA examination to determine the nature and etiology of any psychiatric disorder. The entire claims file must be made available to the VA examiner. Pertinent documents should be reviewed.

The examiner must conduct a complete history. This includes asking the Veteran about his symptoms in service and continually thereafter. For the purposes of this examination only, the Veteran's reports of symptoms or treatment should be treated as credible, and addressed from a medical perspective (i.e., do they make sense, and are they consistent with medical principles).  

The examiner should discuss a May 1952 preinduction physical which noted that the Veteran had been previously rejected from service due to "mental tests." He should state whether this is "clear and unmistakable" evidence that the Veteran had a pre-existing psychiatric disorder when he entered service in July 1952. The Veteran's lay statements should be considered in offering an opinion.

If the examiner finds that the Veteran "clearly and unmistakably" had a psychiatric disorder when he entered service, the examiner should state whether that disorder "clearly and unmistakably" progressed 
beyond the natural progression of the disease in service. The Veteran's lay statements (this includes statements made to other examiners, private and VA) must be considered in offering an opinion.

If the examiner finds that the Veteran did not "clearly and unmistakably" have a psychiatric disorder when he entered service, the examiner must offer an opinion as to whether "at least as likely as not" (50/50 probability) a psychiatric disorder (a) had its onset in service, (b) is related to service, or (c) has been chronic and continuous since service. The Veteran's lay statements should be considered in offering an opinion.

All opinions should be supported by a clear rationale and a discussion of the facts, including all of the lay evidence provided by the Veteran.

2. After completing the above action, the claim should be readjudicated. If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

